DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claim(s) 1-26 are allowed.


The following is an examiner’s statement of reasons for allowance. The invention claim(s):

          ‘A vibration device comprising:

          •••••••••••••••••••••••••••••••••••

          a drive circuit, in a case where the cover and the support body are vibrated at the same or substantially the same resonant frequency, in a connection portion where the cover and the support body are connected, driving the vibrating body at the same or substantially the same frequency as the resonant frequency to vibrate the cover and the support body in a vibration mode in which displacement of a portion on a connection portion side of the cover and displacement of a portion on a connection portion side of the support body are in opposite or substantially opposite directions.’

           The subject matter as recited above was not taught, shown, or suggested with the prior art of record. The Examiner completed a PE2E-Interference search, and reviewed PCT/JP2018/026355 in agreement with remarks. (see: drawings 5A-B-9). Drive circuits are known in the art to vibrate support bodies and covers. However, what was not obvious was a vibration device in which a driving circuit driving both the cover and support body at the same resonant frequency/mode; a displacement portion between both the cover and support body where the vibration mode of the cover and support body is in opposite directions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C BUTLER whose telephone number is (571)270-3973. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/KEVIN C BUTLER/Examiner, Art Unit 2852